DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on March 5, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2014/0050959) in view of Kazutaka et al., (JP 2006278322).
For claims 1-2:  Ryu teaches a negative electrode for a non-aqueous electrolyte secondary battery (Ryu in [0021]) comprising a negative electrode current collector and a negative electrode active material layer including a negative electrode active material disposed on a surface of the negative electrode current collector ([0055]).  Annotated Fig. 1 of Ryu is appended herein:  

    PNG
    media_image1.png
    330
    624
    media_image1.png
    Greyscale

Shown in annotated Fig. 1 are three electrode laminates which Ryu describes as an “electrode unit” ([0059], 0021) which would comprise the negative electrode current collector and the negative electrode active material layer including a negative electrode active material disposed on a surface of the negative electrode current collector.  In Fig. 1, as annotated, each of the negative electrode current collector and the negative electrode active material layer has a first side (labeled a) extending in a first direction and a second side (labeled b) extending in a second direction perpendicular to the first direction.  Ryu does not explicitly teach a triangular region having an intersection, a first point, and a second point as vertices which are cut away such that the triangular region has neither the negative electrode current collector nor the negative electrode active material layer, where the intersection is defined between a first straight line along the first side and a second straight line along the second side, where the first point exists on the first straight line and being away from the intersection in the first direction toward the first side by a first distance, and where a second point exists on the second straight line and being away from the intersection in the second direction toward the second side by a second distance.  However, annotated Fig. 1 of Ryu shows “steps” in the corners ([0061]) in a triangular shape and formed by a portion that is cut out and removed (0029) so that the portion would have neither the negative electrode current collector nor the negative electrode active material layer.  In other words, the portion removed in Ryu is the entirety of the cutout portion of both the negative electrode current collector and the negative electrode active material layer.  Furthermore, as shown in annotated Fig. 1, the triangular shape would have a region with an intersection defined between a first straight line along the a-side and a second straight line along the b-side, where a first point exists on the first straight line and away from the intersection in the first direction toward the first side by a first distance, and a second point exists on the second straight line and away from the intersection in the second direction toward the second side by a second distance.
Ryu discloses the positive electrode as a lithium manganese oxide or a lithium nickel oxide, inter alia, (Ryu in [0055]) but does not disclose the chemical formula of the compound, or an area change rate and a thickness change rate of the negative electrode active material layer associated with charging being 0.1% or more and 10% or more, respectively.  However, Kazutaka in the same field of endeavor teaches a positive electrode active material of a lithium nickel composite oxide represented by a general formula LiaNibMncCodMxO2 where M is at least one element selected from the group consisting of Ti, Zr, Al, Mg, inter alia. (Kazutaka machine translation in [0013-0015])  The skilled artisan would find obvious to modify the positive electrode of Ryu as LiaNibMncCodMxO2 as claimed.  The motivation for such a modification is to increase the stability of the positive electrode during charging while maintaining a high capacity and suppressing heat generation with no risk of ignition and with excellent safety, and to obtain excellent charge/discharge cycle characteristics and storage characteristics. ([0015])  
 	As to the area change rate and a thickness change rate of the negative electrode active material layer associated with charging, it would naturally flow for the negative electrode in Ryu to have the claimed area change rate and thickness change rate, inherently, absent of a showing by applicant that the claimed invention distinguishes over the reference.  In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977) and In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990)  To this end, the examiner notes applicant’s specification disclosing that the amount of lithium absorbed into the negative electrode during charging as large on account of a positive active material having a high capacity, such as in a LiaNibMncCodMxO2 positive electrode active material, and which results in a change in area and volume in the negative electrode from charging. (specification on page 6)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
For claim 2:  In addition, in Ryu, the battery is a non-aqueous electrolyte secondary battery such as a secondary lithium battery (Ryu in [0004], [0007], [0055]), and the battery has a positive electrode having a positive electrode current collector and a positive electrode active material layer. ([0055])  Similarly as discussed for the negative electrode, the electrode unit would comprise the positive electrode current collector and the positive electrode active material layer including a positive electrode active material disposed on a surface of the positive electrode current collector and a separator disposed between the positive and negative electrodes. (Fig. 1, [0021])
For claim 3:  As already discussed, in Kazutaka the positive electrode active material is a lithium nickel composite oxide represented by a general formula LiaNibMncCodMxO2 where M is at least one element selected from the group consisting of Ti, Zr, Al, Mg, inter alia. (Kazutaka in [0013-0015])
For claim 6:  In Ryu, the non-aqueous electrolyte secondary battery is a stacked type battery in which the positive electrode, negative electrode, and separator are encapsulated in an outer casing. ([0021-0023], Fig. 21B)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2014/0050959) in view of Kazutaka et al. (JP 2006278322), and further in view of Katayama et al. (US 2013/0101888)
The teachings of Ryu and Kazutaka are discussed above.
Ryu does not explicitly teach the separator to have a structure obtained by laminating a heat-resistant insulating layer on a porous body.  However, Katayama in the same field of endeavor teaches a separator with a heat-resistant layer laminated on a porous body. (Katayama in [0047])  The heat-resistant layer is an insulating layer. ([0055-0056])  The skilled artisan would find obvious to further modify Ryu with a separator structure obtained by laminating a heat-resistant insulating layer on a porous body.  The motivation for such a modification is to provide a separator with improved safety. ([0009-0010], [0018])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2014/0050959) in view of Kazutaka et al. (JP 2006278322), and further in view of Obrovac (US 2013/0216910)
The teachings of Ryu and Kazutaka are discussed above.
Ryu does not explicitly teach the negative electrode to have a capacity per unit area of 1.2 mAh/cm2 or more.  However, Obrovac in the same field of endeavor teaches a negative electrode with a capacity of greater than 4.5 mAh/cm2. (Obrovac in [0026])  The skilled artisan would find obvious to further modify Ryu with a negative electrode with the claimed capacity per unit area.  The motivation for such a modification is to design a higher energy-density electrochemical cell with half as thick anode coatings. (Id.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722